The opinion of the court was delivered by
JohnstON, J.:
In 1871, Moses Ladd induced his son Daniel to leave a highly-remunerative position in Pennsylvania and accompany him to Kansas, where he desired to obtain and reside upon a farm. It was agreed between them that the father and son should jointly purchase a farm upon which the father and mother might reside during the remainder of their lives, and that Daniel should live with them, furnish and provide a home, with suitable food and clothing, while they lived, in consideration of which it was agreed, that at the death of Moses Ladd the entire interest in the land should become the property of Daniel. In pursuance of this agreement, the land was purchased by them jointly for $2,000, Daniel paying $1,200 of the purchase money, and his father contributing $800. They moved upon the land at once, and improved it to some extent. The mother died soon after coming to Kansas, but Moses Ladd resided with his son Daniel upon the land until the time of his death, in 1879. They lived together harmoniously, and the arrangement between them with respect to the disposition of the land seems to have been open and well known..
Under the testimony and the findings, it must be accepted as true that Daniel Ladd satisfactorily and substantially performed his part of the contract with his father, and that at the death of his father Daniel was entitled to the entire interest in the premises. It is true that, in one of the answers of the jury, they found that Daniel did not comply with all of the conditions of the agreement, but the court, upon ample testimony, found that there was a substantial compliance, and jfhis is all that was required. Shortly before his death, Moses *591Ladd conveyed his interest in the premises to Daniel, but it has been found that Moses was then insane, and did not understand the character and effect of the conveyance. The performance of the contract, however, gave Daniel Ladd an equitable title to the premises at the decease of his father, and, in view of the conclusion that was reached, that conveyance has become unimportant. Moses died leaving three heirs, Daniel, Harrison, and Lilia, who had married George Taylor. Lilla and Harrison, with knowledge of the agreement between their father and Daniel, compromised and settled with Daniel, upon the faith of which money was paid and accepted, and, relying upon the settlement so made, valuable and extensive improvements have been made on the land, with the plaintiff's knowledge and acquiescence.
Soon after her father’s death, the plaintiff demanded a settlement with Daniel for her share of her deceased father’s estate. There was a dispute and controversy in regard to the respective rights of each of the heirs. Daniel insisted that, by virtue of the agreement made with his father, the real estate belonged to him; that the personal estate of the father amounted to $625; that he held his father’s notes for over $1,000; and that the plaintiff, Lilia, owed the estate about $135. After considerable controversy, it was agreed that the plaintiff should have certain household goods; that Daniel should assist her husband in building a house, and pay to her $300 in money. It does not appear that there was any concealment, surprise, misplaced confidence or fraud in the making of the agreement. The settlement and compromise were made in the presence of her husband, and the fact that the land was claimed by Daniel, and that there had been a deed executed conveying the same to him, was well known by all. Under the compromise, she received considerable more than her share of the personal estate, and more than she would have been entitled to under a regular administration. The settlement and compromise appear to have been deliberately made, as the parties, after arriving at an agreement, went some distance to the office of a justice of the peace, and there in the presence *592of witnesses repeated their agreements and reduced them to writing. The plaintiff and her husband both signed a receipt acknowledging the receipt from Daniel Ladd of $300, “being our share of our deceased father’s property, both real and personal.” The real estate was not described in the writing, but it was the only real estate in which her father had any interest, and hence there was no chance for doubt as to what land was within the minds of the parties when the agreement and release were made.
*593peachment— toppeiblees' *592After the compromise, Daniel proceeded upon the theory that all claims to the land by the other heirs had been relinquished, and that the settlement made was effectual and final. He then built thereon a residence; erected barns, stables, a granary, sheds, corrals, and other buildings of a substantial and valuable character; orchards and hedges were planted, and fences built — which altogether cost about $5,000. The plaintiff resided in the neighborhood, saw the improvements as they were made, without the suggestion of an objection or protest. Indeed, she treated the compromise and settlement as final, and acquiesced in the claim of complete title in Daniel for a period of 10 years. During all this time she encouraged Daniel to understand and believe that the dispute about the title had ended, and that she had abandoned any claim to the land. Under these circumstances, it would be unjust and inequitable to permit her to assert any right or title in the' land. The settlement was made upon sufficient consideration, and, from the testimony and findings, we must assume that no undue advantage was taken nor fraud practiced upon her by Daniel. There was some claim that she was unaware of the fact that real estate was mentioned in the writing which she signed; but the real estate in controversy was the principal contention between the parties, and there is testimony to show that the writing was read in her presence several times before it was signed. Her claim upon the estate was a proper subject of compromise. She deliberately compromised and settled her claim, and the differences that existed between her and Daniel; and now, after enjoying the fruits of the settlement *593for about 10 years and without offering to return them, she ■comes into a court of equity asking that her agreement and release solemnly entered into be overturned. To grant her prayer would operate as a great injustice, and we think the court rightfully, held that she was es- , topped from reopening the settlement or asserting any interest or right in the land. It was well •said by Mr. Justice Valentine, in Yeamans v. James, 29. Kas. 383, that—
“Courts of equity seldom encourage speculation in stale and doubtful claims; they seldom encourage the overturning of settlements voluntarily made and long acquiesced in; and they seldom encourage the disturbance of titles, long vested, long enjoyed, and where all the parties for many years have acted as though they considered all questions with reference to titles as equitably settled and permanently at rest; . . . Peace and repose are generally better in such cases than disturbance and turmoil.”
Her declarations and acts, which have been relied and acted upon by defendant in error, together with the lapse of time without any claim upon her part, constitute an equitable es-toppel and justify the judgment that was rendered. (Faxon Faxon, 28 Mich. 159; Brands v. DeWitt, 44 N. J. Eq. 545; Railroad Co. v. Railroad Co., 84 Ala. 570; Chambers v. Chambers, 6 S. Rep: 659; Gormly’s Appeal, 18 Atl. Rep. 727; Taft v. Taft, 41 N. W. Rep. 481; Herman, Est., § 800.)
What has been said disposes of the claims of Agnes M. and Vinnie G. Ladd, who were the heirs of Harrison Ladd. It is doubtful whether any issues were joined between them and the defendant Daniel. Their pleading was filed after the answer of Daniel Ladd, and, while they admitted the allegations of the plaintiff’s petition, and joined in her prayer for relief, they denied none of the allegations of the answer of Daniel. Assuming, however, that issues were formed, the facts in the case show that, at the death of Moses, Daniel had complete *594equitable title to the land, and hence their prayer for partition was properly denied.
The judgment of the district court will be affirmed.
All the Justices concurring.